*188Opinion of the Court, by
Cu. J. Boyle.
THE entry under which the appellee, who was com-piainant in the circuit court, derives title in this case, -s arap]'y supported by the evidence, according to the hczTsj Hard* principles of thq cases of Estill vs. Hart's heirs, Hard *189576, Kennedy vs. Bruce, 2 Bibb 373, Carson vs. Hanway, 3 Bibb 161, Fishback vs. Major, 1 Marsh. 147. And if the entry be valid, then there can be no difficulty^ in the complainant’s right to relief against the elder pat-fsnt, under which the defendant, Marshall, derives ti-tie, and on which he solely relies. The complainant having obtained a conveyance without warranty, from jthe patentee of the claim he sets up, sold and conveyed to others with warranty, and the land having passed, by several intermediate conveyances, to Allen, the defendant, Marshall, recovered judgment in- ejectment against him, and the complainant thereupon satisfied Allen for a breach of his warranty, by paying the purchase money with interest, and Allen agreed to re-eon-vey to him. Under these circumstances, the complainant’s equity is indisputable, to be relieved against the elder patent, as well as to have a re-conveyance from Allen; and the bill filed for both these objects, was cor-i'cctly sustained by the circuit court.
Tutd and Ilaggin, for appellant; Bibb and Ilanson, for appellee..
the decree must be affirmed with costs.